Citation Nr: 0108822	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO 00-08 560	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a left wrist 
disorder.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1995 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


REMAND

The veteran's service medical records are not in the claims 
folder.  The Director of a County Veterans Affairs Office in 
Pennsylvania, writing in the veteran's behalf, advised in 
October 1999 that the veteran was not in possession of his 
service medical records.  There is also a report of record 
from an RO employee indicating that the National Personnel 
Records Center (NPRC) did not have the veteran's service 
medical records and that the VA Records Management Center 
(RMC) also did not have them.  One computer-generated 
document dated in 1999 indicates that the veteran's service 
medical records had not yet been retired, but that they 
should be retired to the RMC.  The search thus far conducted 
for the service medical records does not satisfy Court 
precedent.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and for other reasons. 

Further, irrespective of whether the service medical records 
are ultimately obtained, the veteran should be accorded VA 
examination to determine the presence or absence, and, if 
present, the etiology of the claimed disorders as related to 
the veteran's period of service.  This is particularly so in 
light of the missing service medical records and the 
veteran's submission of his claim only five months following 
his separation from service. 

Accordingly, this case is REMANDED for the following:

1.  The RO should have a records 
development specialist contact the NPRC 
and the RMC and request that each facility 
conduct a comprehensive search for the 
veteran's service medical records and 
report to the RO what that search 
consisted of.  If after such comprehensive 
search the veteran's service medical 
records are not obtained, the RO should 
provide a report for the claims folder 
describing how service records are 
maintained, why the search that was 
undertaken constituted a reasonably 
exhaustive search, and why further efforts 
are not justified.  Dixon, supra. 

2.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his claimed back 
disorder, left knee disorder, right ankle 
disorder, and left wrist disorder after 
service, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current back, left knee, 
right ankle, and left wrist disorders.  
All clinical findings should be reported 
in detail.  The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  For each 
claimed disorder - of the back, the left 
knee, the right ankle, and the left wrist 
- the examiner should diagnose any 
current disability, and provide an 
opinion as to whether it is at least as 
likely as not that any existing 
disability began in service or is 
otherwise related to service, or if the 
disability is arthritis then whether it 
is at least as likely as not that the 
arthritis was present during the first 
post service year. 

4.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

5.  Thereafter, the RO should readjudicate 
the appealed claims.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to procure clarifying 
data and to comply with recently enacted legislation.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

